Name: Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture
 Type: Directive
 Subject Matter: employment;  agricultural structures and production;  social framework;  agricultural policy;  economic policy; NA;  labour market;  farming systems
 Date Published: 1972-04-23

 Avis juridique important|31972L0161Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture Official Journal L 096 , 23/04/1972 P. 0015 - 0020 Danish special edition: Series I Chapter 1972(II) P. 0326 English special edition: Series I Chapter 1972(II) P. 0339 Greek special edition: Chapter 03 Volume 7 P. 0187 Spanish special edition: Chapter 03 Volume 5 P. 0191 Portuguese special edition Chapter 03 Volume 5 P. 0191 COUNCIL DIRECTIVE of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (72/161/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas the objectives of the common agricultural policy set out in Article 39 (1) (a) and (b) of the Treaty can only be achieved through a reform of agricultural structures; Whereas such structural reform is a basic factor in the development of the common agricultural policy ; whereas it should therefore be based on a Community concept and on Community criteria; Whereas, because of the diversity of their causes, nature and gravity, structural problems in agriculture may require solutions which vary according to region and are capable of adjustment over a period of time ; whereas such solutions must contribute to the overall economic and social development of each region concerned ; whereas the best results can be achieved if, acting on the basis of Community concepts and criteria, Member States implement the common measures individually through their own legislative and administrative procedures, and if, in addition, they themselves determine, on the basis of conditions laid down by the Community, the extent to which such measures should be intensified in or concentrated on certain regions; Whereas agricultural structures cannot be reformed unless a large number of those working in agriculture make a fundamental change in their occupational orientation; Whereas the choice involved in any change of orientation within agriculture or in any transference to other occupations must be made with full knowledge of existing opportunities and of the consequences of such a choice; Whereas, at present, in many regions of the Community it is difficult for those working in agriculture to make such a choice, because they do not have the necessary information available to them. Whereas, if agriculture is to develop and specialise, a considerable rise will be required in the level of general, technical and economic training of the agricultural working population, particularly where, as a result of technical progress and changing market requirements, changes of policy in management, production and marketing have become essential; Whereas in many regions the inadequacy of vocational training facilities is a bar to the efforts required to turn farmers into modern business managers and in general to provide farmers and their labour, whether hired or family, with occupational skills; Whereas, in order to meet the needs of a developing agricultural industry, vocational training centres must draw up and adapt their programmes, and set and adjust the level and type of training required of their teaching staff, in accordance with minimum criteria laid down by Member States; Whereas persons leaving agriculture are generally obliged to acquire new vocational skills and are able to do this only if an income is guaranteed to them during the period which they have to devote to retraining courses; Whereas the proposed measures are in the Community's interest and are intended to achieve the objectives set out in by Article 39 (1) (a) of the Treaty, including the structural changes necessary for the proper functioning of the common market ; whereas they therefore constitute common measures within the meaning of Article 6 of Council Regulation (EEC) No 729/701 on the financing of the common agricultural policy; Whereas, inasmuch as the Community contributes to the financing of the common measures, it must be in a position to ascertain that the provisions adopted by Member States for the implementation of those measures will contribute towards achievement of the objectives thereof ; whereas, to this end, provision should be made for a procedure establishing close cooperation between Member States and the Commission within the Standing Committee on Agricultural Structure set up by Article 1 of the Council Decision of 4 December 19622 on the coordination of policies on agricultural structure, and involving, as regards financial aspects, consultation with the EAGGF Committee referred to in Articles 11 to 15 of Regulation (EEC) No 729/70; Whereas it is desirable that the European Parliament and the Council be able, on the basis of a report submitted by the Commission, to examine annually the effects of the national and Community measures taken, so that they may assess the need to supplement or adapt the system introduced hereunder; HAS ADOPTED THIS DIRECTIVE: TITLE I Provision of socio-economic guidance for the agricultural population Article 1 1. In order to enable persons engaged in agriculture to take decisions on their future occupations and those of their children with full knowledge of all the relevant facts, Member States shall set up schemes designed to provide farmers and their labour, both hired and family, with a greater degree of socio-economic guidance. 2. Member States may, acting in accordance with the general provisions adopted hereafter by the Council under the procedure laid down in Article 43 of the Treaty: - vary according to region the financial incentives offered under schemes as provided for in paragraph 1; - refrain from applying in certain regions all or some of the measures provided for in Article 2. Article 2 Schemes as provided for in Article 1 shall comprise: (a) the creation and development of services providing socio-economic guidance, such services to be either public or expressly appointed and approved for that purpose by Member States ; or the creation and development within services already existing of special departments for the provision of such guidance; (b) the bearing by the Member States of the cost of training socio-economic counsellors, including where necessary grants or allowances to cover attendance at courses of instruction or in-service training. Article 3 In providing socio-economic guidance, the express aim of the services and special departments referred to in Article 2 (a) shall be: (a) to inform generally the agricultural population as to the possibilities open to them for improving their socio-economic situation; (b) to study and examine individual cases with a view to adjustment to changing conditions; (c) to put persons interested in changes of policy on their farms in contact with the competent advisory service; (d) to give to those concerned information and advice on the following matters: continuation of an occupation in agriculture; choice of an occupation outside agriculture; retirement from all occupational activity; (e) to inform those concerned as to the opportunities existing for persons engaged in agriculture to receive further training and as to the prospects for their children in agriculture and in other occupations; (f) to direct interested persons, according to the decisions contemplated or taken by such persons, to the competent specialised services. 1 OJ No L 94, 28.4.1970, p. 13. 2 OJ No 136, 17.12.1962, p. 2892/62. Article 4 1. The training of socio-economic counsellors as referred to in Article 2 (b) must be such as will enable persons with the appropriate background training and sufficient experience in agricultural matters to supplement their technical knowledge and to acquire sufficient knowledge - or improve that which they already possess - with regard to: - economic and human problems; - the problems of the region where they are to work; - the possibilities open to the persons concerned under the relevant legal and social provisions. 2. The minimum requirements which the courses of instruction and training referred to in Article 2 (b) must satisfy before they may be approved shall be laid down by the Member States, and in particular Member States shall: (a) specify the qualifications for admission to a course; (b) lay down minimum programmes of training for counsellors; (c) specify the minimum length of courses; (d) determine the means whereby the training received is to be attested; (e) determine the structure of courses, both as regards the quality of training to be given and as regards the cost and amount of such training. TITLE II Acquisition of occupational skills by persons engaged in agriculture Article 5 1. In order to enable persons aged eighteen or over engaged in agriculture to acquire new agricultural skills, or to improve those which they already possess, so that they can integrate into modern agriculture, Member States shall set up schemes to encourage the vocational advancement and adaptation of farmers and hired and family agricultural workers. Such chemes shall not cover the normal agricultural courses of study organised as part of secondary or higher education systems. 2. Member States may, acting in accordance with the general provisions to be adopted hereafter by the Council under the procedure laid down in Article 43 of the Treaty: - vary according to region the operation of schemes of encouragement as provided for in paragraph 1; - refrain from applying in certain regions all or some of the measures provided for in Article 6. Article 6 1. Schemes of encouragement as provided for in Article 5 shall consist of measures designed to give persons engaged in agriculture further training of a general, technical and economic nature. Such measures shall be carried out through the medium of training centres, or in-service training courses, providing basic or advanced vocational training. Such centres or courses must be either public or expressly appointed and approved by Member States for the purpose of providing the required training. 2. The minimum requirements which the aforesaid centres and courses must satisfy before they may be approved shall be fixed by the Member States, and in particular Member States shall: (a) specify the qualifications for admission to a centre or course; (b) lay down minimum programmes, and in particular the importance to be given to technical and economic training respectively; (c) specify the duration of the training to be given, having regard to the particular type of training in question and to the objectives envisaged in Article 5; (d) determine the structure of courses, both as regards the quality of training to be given and as regards the cost and amount of such training. 3. For the purpose of carrying out the measures provided for in paragraph 1 Member States shall make the necessary provision for: - the establishment and development of centres or courses as referred to in paragraph 1; - the award of grants or allowances to cover attendance at such centres or courses. TITLE III Vocational retraining of persons engaged in agriculture who wish to take up an occupation outside agriculture Article 7 1. Pending the entry into force of the decision to be taken by the Council in pursuance of the Council Decision of 1 February 19711 on the reform of the European Social Fund, which will empower that body to provide funds for the assistance of persons working in agriculture, Member States shall, for the purpose of enabling such persons wishing to take up occupations outside agriculture to attend vocational retraining courses, introduce schemes of aids sufficient to provide those concerned with an income for the duration of their retraining course and to enable them to become or remain eligible to receive social security benefit. Such aids may not however cover the actual payment of social security benefit. 2. The Council, acting on a proposal from the Commission and voting as provided in Article 43 (2) of the Treaty, shall lay down the conditions and criteria for the implementation of paragraph 1. TITLE IV Financial and general provisions Article 8 The measures provided for in this Directive constitute common measures within the meaning of Article 6 (1) of Regulation (EEC) No 729/70 Article 9 1. The estimated time required for carrying out the common measures is ten years. 2. Five years after this Directive takes effect, the aforesaid measures shall be re-examined by the Council upon a proposal from the Commission. 3. The total contribution by the EAGGF to the cost of the common measures is estimated at 110 million units of account for the first five years. 4. The provisions of Article 6 (5) of Regulation (EEC) No 729/70 shall apply to this Directive. Article 10 1. Member States shall forward to the Commission: - drafts of all laws, regulations or administrative provisions which they propose to adopt in pursuance of this Directive; - the texts of any provisions effectively implementing this Directive existing prior to the date on which it takes effect. 2. When submitting pursuant to paragraph 1 drafts of laws, regulations or administrative provisions or the texts of existing provisions, Member States shall also submit an explanatory memorandum showing the relationship at regional level between the measure in question and economic and structural conditions. 3. The Commission shall examine drafts forwarded in accordance with the first indent of paragraph 1 for the purpose of determining whether, having regard to the objectives of this Directive and to the need for a proper connection between the various measures, such drafts comply with the Directive and thus satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 8. Within two months following receipt of any draft the Commission shall, after consulting the Standing Committee on Agricultural Structure, issue an opinion thereon. 4. Member States shall, immediately on the adoption of any law, regulation or administrative provision as referred to in paragraph 3, forward the text thereof to the Commission. Article 11 1. With regard to provisions the texts of which are forwarded pursuant to the second indent of Article 10 (1) or to Article 10 (4), the Commission shall examine whether, having regard to the objectives of this Directive and to the need for a proper connection between the various measures, such provisions satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 8. Within two months following receipt of any text, the Commission representative shall, after consulting the EAGGF Committee on the financial aspects of the provision, submit a draft decision thereon to the Standing Committee on Agricultural Structure. 2. The Committee shall issue its opinion within a time limit to be fixed by the Chairman according to the urgency of the matters for examination. It shall 1 OJ No L 28, 4.2.1971, p. 15. decide by a majority of twelve votes, the votes of Member States being weighted as laid down in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. The Commission shall adopt the decision. However, if the decision is not in accordance with the opinion issued by the Committee, it shall immediately be communicated to the Council. In that event, the Commission may defer application of the decision for a period not exceeding one month from the date of its communication. The Council, voting as provided in Article 43 (2) of the Treaty, may within that month adopt a different decision. Article 12 1. The expenditure incurred by Member States for the purposes of any measure taken under Article 2, Article 6 (3), or Article 7, shall be eligible, up to the amounts specified in paragraph 2, for assistance from the Guidance Section of the EAGGF. 2. The Guidance Section of the EAGGF shall refund to Member States: - 25 % of a standard amount of 7 500 units of account in respect of each counsellor beginning his duties for the first time and fulfilling the requirements laid down in Article 4 ; but expenditure in respect of any replacement for such counsellor during the period of operation of the common measures shall not be eligible for assistance from the EAGGF; - 25 % of the expenditure actually incurred in connection with the measures provided for in Article 2 (b), up to an overall amount of 4 500 units of account for each counsellor trained; - 25 % of the expenditure actually incurred in implementing Article 6 (3), up to an overall amount of 1 500 units of account for each farmer or agricultural worker having completed a course of vocational training or advanced vocational training; - 25 % of the expenditure actually incurred in connection with any scheme as provided for in Article 7. This provision shall apply only until the entry into force of the decision to be taken by the Council in pursuance of Article 4 of the Council Decision of 1 February 1971 on the reform of the European Social Fund, which will empower that body to provide funds for the assistance of persons working in agriculture who wish to take up occupations outside agriculture. 3. Detailed rules for applying paragraph 2 shall be adopted according to the procedure laid down in Article 13 of Regulation (EEC) No 729/70. Article 13 1. Measures taken by Member States shall not be eligible to benefit from financial contribution by the Community unless a favourable decision under Article 11 has been given in respect of the provisions relating thereto. 2. Financial contribution by the Community shall be only in respect of eligible expenditure arising in connection with aids granted in pursuance of decisions taken after the date on which this Directive takes effect. Article 14 1. Applications for reimbursement shall relate to expenditure incurred by Member States in the course of a calendar year and shall be submitted to the Commission before 1 July of the following year. 2. The granting of aid from the Fund shall be decided upon in accordance with Article 7 (1) of Regulation (EEC) No 729/70. 3. Payments on account may be authorized by the Commission. 4. Detailed rules for applying this Article shall be adopted according to the procedure laid down in Article 13 of Regulation (EEC) No 729/70. Article 15 This Directive shall not affect the power of Member States to take, in respect of matters coming within the scope of this Directive, additional measures of aid the terms or conditions of which differ from those laid down herein, or the amounts of which exceed the upper limits set herein, provided that such measures are in accordance with Articles 92 to 94 of the Treaty. Article 16 Before 1 August in each year the national and Community measures in force relating to this Directive shall be examined in the context of an annual report which the Commission shall submit to the European Parliament and to the Council, and for which Member States shall send all necessary documentation to the Commission. The Council shall evaluate the effects of such measures, taking into consideration the rate of structural development required to achieve the objectives of the common agricultural policy, their effect on the harmonious development of the regions of the Community and the financial implications of the measures in question. If necessary, it shall, acting under the procedure laid down in Article 43 of the Treaty, adopt appropriate provisions. Article 17 Member States may lay down additional conditions as regards the implementation of the measures of aid provided for in this Directive. Article 18 Member States shall, within one year from the date of notification of this Directive, bring into force the measures necessary to comply therewith. Article 19 This Directive is addressed to the Member States. Done at Brussels, 17 April 1972. For the Council The President J.P. BUCHLER